Citation Nr: 0020234	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  96-29 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to a permanent and total disability rating 
for pension purposes.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Louis A. De Mier Le Blanc, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from A November 1994 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO) which, in pertinent part, denied 
entitlement to service connection for bilateral hearing loss; 
from a May 1996 rating decision which denied entitlement to 
service connection for tinnitus; from a September 1996 rating 
decision which denied entitlement to nonservice-connected 
disability pension; and from a March 1998 rating decision 
which denied entitlement to service connection for PTSD.  

In a letter dated in May 2000, the Board raised the issue of 
the timeliness of his substantive appeal regarding service 
connection for tinnitus.  The Board has since determined that 
the substantive appeal was timely filed.  Therefore, the 
tinnitus issue is properly before the Board, and is addressed 
in the decision that follows.


FINDINGS OF FACT

1.  The claims for service connection for tinnitus and 
hearing loss disability are plausible.

2.  The appellant engaged in combat with the enemy.

3.  The appellant does not suffer from PTSD related to 
service.

4.  The appellant is 53 years old.  He is has a college degree 
in accounting and managerial experience.

5.  The appellant has no more than slightly limiting physical 
disabilities.  His psychiatric disability results in no more 
than moderate occupational impairment.

6.  The appellant does not have permanent disabilities which 
preclude all forms of substantially gainful employment 
consistent with his age, education, and occupational 
experience.

7.  The appellant's documented disorders do not demonstrate 
the presence of an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The claims for service connection for tinnitus and for 
hearing loss disability are well grounded. 38 U.S.C.A. § 5107 
(West 1991).

2.  The appellant does not have PTSD that was incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).

3.  The appellant is less than 100 percent disabled and is 
not unemployable by reason of permanent disability. 38 
U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.301, 
3.321, 3.340, 3.342 and Part 4 (1999).

4.  The assignment of an extra schedular rating is not 
warranted; the evidence of record does not show that the 
appellant's documented disorders present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  Epps 
v. Gober, 126 F.3d at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

The appellant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App 488, 495-98 (1997).  

In a case where a combat veteran alleges incurrence or 
aggravation of disease or injury during a period of war, 
campaign or expedition, VA shall resolve all reasonable doubt 
in favor of the combat veteran's contentions of the 
incurrence or aggravation of a disease or injury if such 
contentions are consistent with the circumstances, conditions 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation. 38 U.S.C.A. § 1154(b) West 1991).  However, this 
relaxed evidentiary standard does not supplant the need for 
competent etiological opinion.  Wade v. West, 11 Vet.App. 
302, 306 (1998)(a veteran who has successfully established 
in-service occurrence of an injury under 38 U.S.C.A. § 
1154(b) must still submit sufficient evidence of a causal 
nexus between that in-service event and his/her current 
disability in order to establish a well grounded claim).

1.  Entitlement to service connection for tinnitus and 
hearing loss.

In this case, the appellant asserts that he has tinnitus and 
hearing loss as the result of noise exposure while he was in 
combat.  The Board concedes his exposure to acoustic trauma 
in service based on evidence showing that he served in the 
infantry, was wounded in action and was decorated for 
significant combat service.  

Service medical records are negative for tinnitus and hearing 
loss disability.  The post- service medical record includes a 
report of VA examination conducted in October 1994 wherein 
the appellant complained of bilateral constant tinnitus since 
1968.  He reported one year of military noise exposure while 
he served in an artillery unit in Vietnam.  He denied any 
history of civilian occupational noise. Audiology examination 
showed bilateral hearing loss disability as defined at 
38 C.F.R. § 3.385 (1999).  The diagnoses included bilateral 
traumatic hearing loss.  A diagnostic impression of tinnitus 
had previously been provided by Dr. Jose L. Arsuaga in August 
1994, and a history of tinnitus was reported on VA audiology 
examination in August 1996.  

The appellant's assertions are presumed credible for the 
purpose of determining whether his claim is well grounded.  
Considering these assertions in conjunction with the 
aforementioned evidence, the Board finds evidence of current 
disability sufficiently linked to service as to render the 
claims for service connection for tinnitus and hearing loss 
disability well grounded.  38 U.S.C.A. § 5107(a).  The merits 
of these claims are addressed in the remand appended to this 
decision.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

The evidence of record includes medical evidence reflecting a 
diagnosis of PTSD, evidence that an in-service stressor 
actually occurred (evidence of combat), and a medical link 
between current PTSD and the in-service combat stressor.  
Accordingly, the Board finds that the appellant's claim for 
service connection for PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.304(f). 

The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the appellant 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  The Board notes that the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV) has been adopted by VA.  38 C.F.R. § 4.125(a)(1999).

However, adjudication of the appellant's claim of service 
connection for PTSD does not end with the finding that the 
claim is well-grounded.  In determining that the claim is 
well-grounded, the credibility of evidence has been presumed 
and the probative value of the evidence has not been weighed.  
Once the claim is found to be well-grounded, the presumption 
that the evidence is credible and entitled to full weight no 
longer applies.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is for 
or against the claim or is in equipoise.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance 
of the evidence is against the claim, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  See 38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1999); see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Turning to the merits of the appellant's claim, the evidence 
of record reflects that he was wounded in action.  He earned 
the Purple Heart and Combat Infantryman Badge.  This is 
conclusive evidence of the existence of in-service stressor 
related to combat.  38 C.F.R. § 3.304(f).

However, the Board finds that the preponderance of competent 
medical evidence in the claims file shows that the appellant 
does not suffer from PTSD.  

The medical evidence includes VA outpatient treatment records 
dated from October 1994 to April 1996 showing that the 
appellant was treated for PTSD symptoms and depression.  On 
April 1996 VA outpatient evaluation, he reported one visit to 
a private psychiatrist 3 years earlier.  The assessment was 
PTSD.

A VA mental disorders examination was conducted in July 1996.  
The examiner diagnosed anxiety disorder with depressive and 
PTSD features on Axis I.

A VA post traumatic stress disorder examination by a board of 
two psychiatrists was conducted in December 1997, and an 
addendum to the report, dated in March 1998, was added 
following an attempted Social and Industrial Field 
examination.  The appellant's record and claims file were 
carefully reviewed prior to the interview.  The psychiatrists 
indicated that it was their unanimous opinion that the 
symptoms presented by the appellant did not fulfill the 
diagnostic criteria for PTSD.  They reported that there was 
no evidence that the appellant's Vietnam experience affected 
his overall functioning in the years subsequent to his 
military service.  They noted that he got married, raised a 
family, held good jobs and was able to complete his studies, 
and that it was not until he lost his jobs that he started 
complaining about emotional symptoms.  Axis I diagnosis was 
of anxiety disorder not otherwise specified with depression, 
with psychosocial stressors including the loss of a job and 
economical problems.  The appellant's Global Assessment of 
Functioning score (GAF) was 55. 

The appellant was referred by the Disability Determination 
Program for a psychiatric evaluation in February 1998 by 
Rafael H. Miguez Balseiro, M.D.  Axis I diagnoses included 
PTSD, major depression, rule out schizophrenic disorder.

VA outpatient treatment records indicate that the appellant 
continued to undergo psychiatric treatment.  A September 1998 
social worker treatment summary and reevaluation note 
indicate that he reported war related nightmares, isolation, 
avoidance of crowds, being bothered by noises, and 
communication difficulties with his wife.  In October 1998, 
the examiner noted that he had a history of a diagnosis of 
PTSD and that his course of treatment had been stable with 
ups and downs related to remissions and exacerbations of his 
PTSD symptoms.  He complained of insomnia, anxiety and 
chronic irritability.  His attention and concentration were 
diminished and his affect was very anxious and depressing.  
He appeared of average intelligence and his judgment was 
poor.  The assessment was PTSD.  GAF was 55.

A VA social and industrial field survey was conducted in 
January 1999.  The appellant reported that he last worked as 
an accountant 1 year earlier.  He claimed that he took 
medication for his PTSD.  He reported that his main complaint 
was of being unable to concentrate and having the sensation 
that he was dead.  He denied feeling any happiness and 
reported that he was anguished most of the time.  He 
indicated that his daily routine included a walk on the beach 
for exercise and relaxation.  He watched television and 
helped his wife with some chores.  He also accompanied his 
wife to her medical appointments and went shopping with her.  
He described his interaction with neighbors as nil.

A January 1999 re-examination of the appellant was conducted 
by the same board of two VA psychiatrists who had previously 
examined him in October 1998.  The examiners reported that, 
after reconsidering the evidence, it remained their opinion 
that the appellant's symptoms were not those of a post 
traumatic stress disorder as his primary diagnosis.  They 
indicated that the appellant developed depression and 
anxiety, and then he began to recall the negative experiences 
he had in Vietnam, as he remembered other negative 
experiences he had since early childhood, including the 
suicide of his mother.  It was in this context that the 
veteran included his memories of Vietnam.  They further 
indicated that his economic situation also provoked and re-
enforced his feeling of inadequacy, unproductiveness and low 
self-esteem, as had been pointed out in their earlier 
analysis of the case in March 1998.  They noted that, for all 
these reasons, they repeated, that "having symptoms of Post-
Traumatic Stress Disorder is not the same thing as suffering 
from that disorder, and this is the case of this veteran." 

Insofar as the psychiatric diagnosis is concerned, the Board 
finds the VA treatment records and the report of examination 
by Dr. Balseiro to have less probative value than the 
examination reports by the board of two VA psychiatrists.  
The Board of two provided a rationale for its opinion and 
also stated specifically that the appellant's medical record 
and the contents of his claims file had been reviewed.  This 
cannot be said of Dr. Balseiro, who appears to have diagnosed 
the appellant on the basis of a single interview, without 
review of the record, and who provided no rationale for the 
diagnosis.  As for the treatment records, no rationale or 
justification for the PTSD diagnosis is provided.  The board 
of two specifically addressed the question of whether the 
appellant had PTSD, after examination and review of his 
history in conjunction with established diagnostic 
principles.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the claim is denied. 38 C.F.R. § 
3.304(f).

3.  Entitlement to a permanent and total disability rating 
for pension purposes.

Initially, regarding his claim for nonservice-connected 
pension benefits, the Board finds that the appellant has 
satisfied his statutory burden of submitting evidence which is 
sufficient to justify a belief that his claim for nonservice-
connected disability pension is "well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  It is also clear that the appellant's claim has been 
adequately developed for appellate review purposes by VARO, 
and that the Board may therefore proceed to disposition of the 
matter.

A review of the record discloses that the appellant is 53 
years old.  He has a college education with a degree in 
accounting.  At the time of his January 1999 Field and 
Industrial Survey, he reported that he had last worked one 
year earlier.

Private treatment records from Dr. Jose L. Arsuage indicate 
that the appellant had a lipoma removed from his forehead in 
September 1994.

An October 1994 VA general medical examination revealed that 
the appellant had a history of a mortar shell fragment wound 
over his nose.  He complained of headaches.  He also 
complained of loss of hearing capacity, particularly in his 
left ear, associated with bilateral tinnitus.  A diagnosis of 
sensorineural hearing loss after private audiometric studies 
were completed was indicated.  A history of a fracture of the 
left ankle in a motorcycle accident in 1980 with open 
reduction was also reported.  

Physical examination revealed a fading, ill-defined scar over 
the right alae nassi approximately 1/4 inch long.  A well-healed 
vertical surgical scar over the left ankle medial malleolar 
area, approximately 3 inches long was also observed.  Straight 
leg raising was 70 degrees bilaterally.  The appellant was 
able to squat, stoop, and walk on his toes and heels with 
ease.  Psychiatric evaluation was without signs of tension or 
evidence of mental disease.  Diagnoses included mortar shell 
fragment wounds scar on the right alae nassi, fading; 
fractured left ankle, status post operative; dyslipidemia; 
history of sensorineural hearing loss; and headaches, cause 
unknown. 

VA treatment records, dated from October 1993 to August 1997, 
were submitted.  An October 1994 x-ray of the appellant's 
paranasal sinuses revealed no evidence of sinusitis, but 
showed metallic fragments in the left side, inferior to the 
nose.  November 1994 cervical spine x-rays showed minimal 
degenerative joint disease at C-5 and C-6 with evidence of 
paracervical muscle spasm.  The appellant was seen in January 
1996 for complaints of right inguinal fullness and atypical 
chest discomfort, rule out ischemic changes.  He was seen by a 
social worker in February 1996 for psychiatric complaints and 
continued to be followed by a social worker for his 
psychiatric symptoms and treated with Prozac.  A March 1996 
entry reported that the appellant had no further episodes of 
chest pain after using Prozac.  April 1996 entries reported 
that the appellant underwent a hernia repair.  A July 1997 
entry reported a blood pressure reading of 150/100 and 
indicated hypertension.  In August 1997, his blood pressure 
was 130/90.  

A VA general medical examination was conducted in July 1996.  
The appellant reported that he was under psychiatric 
treatment with Xanax and Prozac.  He complained of frontal 
headaches, chiefly at night, associated with episodes of 
tinnitus aurium.  The examiner observed a right groin 
herniorrhaphy scar approximately four inches long.  Straight 
leg raising was to 50 degrees bilaterally.  The appellant was 
able to squat, stoop, and walk on his toes and heels without 
difficulty.  Diagnoses included right groin herniorrhaphy; 
fracture of the right ankle, status post surgery; tinnitus 
aurium AU; sensorineural hearing loss, bilateral; and 
tensional headaches.  A mental disorders examination was also 
conducted which indicated that the appellant complained that 
he had nightmares, and that he was restless, anxious, and 
having difficulty sleeping, but admitted that he felt better 
with Xanax and Prozac.  His wife reported that he had crying 
spells, and was explosive and irritable.  He appeared 
restless and basically depressed underneath.  He was 
cooperative and expressed coherently, relevant and well 
organized.  There were no delusional materials or perceptive 
disorders.  He was well oriented in 3 spheres and his 
memories were preserved.  He appeared to have a floating 
anxiety covering and at times he cried.  Suicidal ruminations 
were admitted.  His judgment was grossly preserved and he 
differentiated well between right and wrong.  Axis I 
diagnosis was of anxiety disorder with depressive and PTSD 
features.  GAF was 60.

A VA audiology examination was conducted in August 1996.  The 
following audiometric pure tone threshold readings, in 
decibels, were indicated:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
50
40
LEFT
15
15
35
60
65

Speech audiometry revealed speech recognition ability of 94% 
percent in the right ear and of 94% in the left ear.  Average 
puretone threshold on the right was 31, and on the left was 
43.  

In a September 1997 letter, Dr. Arsuaga indicated that the 
appellant had hearing loss from 3KHZ to 8KHZ with a dip at 
4KHZ indicative of a noise induced cause.  Discrimination 
scores were at 82-84%.  In 1997, he indicated that the loss 
became worse in the left ear, preserving the same 
discrimination score, and that speech reception thresholds 
had been normal.

A December 1997 VA psychiatric examination indicated that the 
appellant came to the interview casually but adequately 
dressed and groomed. He was alert, aware of the interview 
situation with a rather sad facial expression.  He was in 
contact with reality and showed no abnormal tremors, tics or 
mannerisms.  His answers were relevant, coherent and logical.  
The content dealt with these feelings of inadequacy, and 
unrealism, and also with the recurrent theme of death in his 
thoughts, in his dreams, and in his conversation.  

The appellant had thoughts of losing control and low self-
esteem.  He related nightmares about Vietnam related events.  
There were no dissociative episodes or efforts to avoid 
dealing with the topic of Vietnam.  He was observed to 
express himself quite freely when speaking about his 
experiences.  He was not delusional or actively 
hallucinating.  There was an underlying theme of death but he 
was not actually suicidal.  He was not homicidal either.  His 
affect was adequate.  His mood was somewhat tense and 
depressed.  He was oriented in person, place and time.  His 
memory was well preserved, and so was his intellectual 
functioning.  His judgment was good.  Insight was poor.  GAF 
was 55. 

A February 1998 psychiatric examination conducted by Rafael H. 
Miguez Balseiro, M.D., reported that the appellant complained 
that he felt anxious, and tense, and could not concentrate 
well.  He complained of forgetfulness and irritability, and 
reported that he had nightmares.  Dr. Balserio diagnosed post 
traumatic stress disorder, major depression, rule out 
schizophrenic disorder.  

At his February 1998 hearing on appeal, the appellant 
testified that he had a bachelor's degree in accounting, but 
that he could not work, because every time he applied for a 
job and went for an interview he would start crying as the 
result of his PTSD.  He indicated that he had previously been 
fired from a number of accounting jobs.  

A VA social and industrial field survey was conducted in 
January 1999.  The appellant reported that he last worked as 
an accountant 1 year earlier.  He claimed that he took 
medication for his PTSD symptoms.  He reported that his main 
complaint was of being unable to concentrate and having the 
sensation that he was dead.  He denied feeling any happiness 
and reported that he was anguished most of the time.  He 
reported that his daily routine included a walk on the beach 
for exercise and relaxation.  He claimed that he watched 
television and helped his wife with some chores.  He also 
accompanied his wife to her medical appointments and went 
shopping with her.  He described his interaction with 
neighbors as nil.

The appellant underwent VA examinations in October 1999.  The 
orthopedic examination included complaints of joint pain and 
stiffness.  Findings included full active range of motion of 
the shoulders, elbows, wrists, hands, hips, knees and ankles.  
The diagnoses included polymyalgias and osteoarthritis of the 
hands, lumbar spine, left knee and shoulders.

The law authorizes the payment of pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. § 1502, 1521 (West 1991).  If 
the veteran's disability is less than 100 percent, he must be 
unemployable by reason of disability.  38 C.F.R. § 3.340, 
3.342 and Part 4 (1999).  If appropriate, a permanent and 
total disability evaluation for pension purposes may be 
assigned under 38 C.F.R. § 3.321(b)(2) (1999) where a 
basically eligible veteran fails to meet the disability 
percentage requirements, but is found to be unemployable by 
reason of disability or disabilities, age, occupational 
background, and other related factors.  See Talley v. 
Derwinski, 2 Vet.App. 282 (1992).  Disability pension is not 
payable for any condition due to the veteran's own willful 
misconduct.  38 C.F.R. § 3.301 (1999).

In determining whether an assignment of a permanent and total 
disability rating is appropriate, it is essential to begin 
with a review of each of the veteran's disabilities.  Roberts 
v. Derwinski, 2 Vet.App. 387 (1992).  Moreover, the Board 
notes that the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  This includes the 
requirement to examine the entire history of the veteran's 
disabilities.  Id. at 390, and Schafrath v. Derwinski, 1 
Vet.App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  All 
evidence must be evaluated in arriving at a decision regarding 
an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

Under 38 C.F.R. § 4.25, a veteran's disability evaluations are 
to be combined to determine how the efficiency of the 
individual has been affected by his/her various disabilities.  
Disabilities are combined based upon the combined rating table 
contained in 38 C.F.R. § 4.25, not merely added together.

Average Person Test 

In determining whether or not the right to receive a pension 
exists, it must first be decided if the veteran is entitled to 
these benefits under the average person standard.  38 U.S.C.A. 
§ 1502(a)(1) (West 1991); 38 C.F.R. § 4.15 (1999).  This 
standard states, in essence, that a person is considered to be 
permanently and totally disabled when an impairment of mind or 
body is present which is sufficient to render it impossible 
for the average person to follow substantially gainful 
employment, provided that this impairment is reasonably 
certain to continue throughout the lifetime of the disabled 
person.  38 U.S.C.A. § 1502(a)(1) (West 1991); 38 C.F.R. 
§ 4.15 (1999).  It is further noted that the rating is based 
primarily upon the average impairment in earning capacity; or, 
in other words, upon the economic or industrial handicap that 
must be overcome.  The rating is not to be determined by the 
individual veteran's success in overcoming his handicap.  With 
this in mind, the Board notes that complete consideration will 
be given to unusual physical or mental effects in individual 
cases, to the effects of occupational activities, to defects 
which would prevent the usual amount of success in overcoming 
the effects of the disability, and to the overall effect of a 
combination of disabilities.  38 C.F.R. § 4.15 (1999).

Certain disabilities are automatically considered to be 
permanently and totally disabling, such as the permanent loss 
of use of both hands, or both feet, or of one hand and one 
foot, the loss of sight in both eyes, or becoming permanently 
helpless or permanently bedridden.  38 C.F.R. § 4.15 (1999).

In the instant case, the most recent evidence of record does 
not indicate that the appellant is permanently and totally 
disabled under the average person standard.  The Board places 
emphasis upon the medical records which show that the 
principal source of his difficulties is psychiatric 
disorder(s), with minimal impairment due to any other 
disorders.  However, the recent psychiatric assessment, as 
measured by the GAF score of 55, indicate only moderate 
difficulty in social or occupational functioning.  While the 
appellant has not personally succeeded in maintaining recent 
long-term employment, there is no indication that he has a 
disability would prevent the average person from retaining and 
maintaining substantially gainful employment. 

A veteran who is unable to secure and follow a substantially 
gainful occupation by reason of disabilities which are 
reasonably likely to be permanent shall be rated as 
permanently and totally disabled under 38 C.F.R. § 4.17 (1999) 
provided that the percentage requirements of 38 C.F.R. § 4.16 
(1999) are met.  Section 4.16 states that total disability 
ratings may be assigned when the schedular rating is less than 
total, in those cases where there is only one disability and 
that disability is rated at 60 percent or more, or when there 
are two or more disabilities and at least one disability is 
rated at 40 percent or more, and sufficient additional 
disabilities to bring the combined rating to at least 70 
percent.

In this case, the appellant does not meet the basic 
requirements for the assignment of a permanent and total 
disability rating under 38 C.F.R. §§ 4.16 and 4.17 (1999).  He 
has a number of relatively minor disabilities, including 
tension headaches, various scars, tinnitus, sensorineural 
hearing loss disability, hypertension, and residuals of a left 
ankle fracture that are each noncompensably disabling.  
Diagnostic Codes 5271, 7800, 7805, 6100, 6260, 7101 and 8100 
(1999).  He has osteoarthritis of various joints, confirmed by 
X- ray, but not associated with limitation of motion or 
occasional incapacitating exacerbations, and, therefore, no 
more than 10 percent disabling overall.  Diagnostic Code 5003.  
In view of the most recent assessment of his psychological 
functioning, as measured by the GAF score of 55, his 
psychiatric symptoms more nearly approximate the criteria for 
a 30 percent disability rating.  Diagnostic Code 9400.  
Clearly, he does not meet the basic percentage requirements to 
qualify for pension under 38 C.F.R. §§ 4.16 and 4.17 (1999).


Subjective Test

Since the schedular criteria as provided by 38 C.F.R. §§ 4.16 
and 4.17 (1999) have not been met, this case must be 
considered on an extraschedular basis.  Under 38 C.F.R. 
§ 3.321 (1999), consideration will be given to the veteran's 
age, education, work experience or other related factors in 
determining whether the veteran is unable to obtain or 
maintain some form of substantially gainful employment.  In 
this case, the Board notes that the appellant is only 53 years 
of age.  He has a college degree in accounting with management 
experience.

After carefully considering all the evidence of record, the 
Board is of the opinion that the appellant's current 
disabilities are not so disabling as to permanently preclude 
him from performing substantially gainful employment.  His 
various physical disorders are minimally disabling, and his 
psychiatric disorder no more than moderately disabling.  
Accordingly, his disabilities are not so severe as to prevent 
all forms of substantially gainful employment in light of his 
age, education, work experience or any other related factors.

Therefore, the Board finds that the preponderance of the 
evidence is against entitlement to a permanent and total 
rating for pension purposes based upon an extraschedular 
basis.


ORDER

The claim of entitlement to service connection for tinnitus 
and hearing loss disability is well grounded.  To this 
extent, the appeal is allowed.

Service connection for PTSD is denied.

A permanent and total disability rating for pension purposes 
is denied.


REMAND

In view of the fact that the Board has found the tinnitus and 
hearing loss claims to be well grounded, the appellant should 
be afforded VA examination to determine whether these 
disabilities are related to service.

Accordingly, the case is REMANDED for the following:

1.  The appellant should be afforded VA 
examination by an ear specialist.  The 
purpose of the examination is to 
determine whether the appellant's 
tinnitus and hearing loss were incurred 
in service.  The claims file should be 
made available to the examiner, and this 
fact should be so noted.  Following the 
examination, the examiner should answer 
the following question:  Is it at least 
as likely as not that tinnitus or hearing 
loss is the result of exposure to 
excessive noise in service or other 
incident of service?  The rationale for 
the opinion is requested.

2.  The RO should readjudicate the issues 
of service connection for tinnitus and 
hearing loss on the merits.  The RO 
should accomplish any procedural or 
evidentiary development suggested by the 
association of the evidence with the 
claims folder.  If the RO continues to 
deny the appellant's claim, it should 
furnish him and his attorney an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



